DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: on line 3, please delete: “an optical module emulator” after “from”, and add -- the optical module --.   
Claim 25 is objected to because of the following informalities: on line 5, please delete: “an optical module emulator” after “from”, and add -- the optical module --.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 3, 15, 16, 17, 25, 26, 39, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al (US 2015/0349906) (IDS) in view of Oku (US 8,290,372) (IDS). 
a)	Regarding claim 1, Christensen et al disclose a method for obtaining a plurality of upstream signals for transmission (Pub [0005], [0009]), the method comprising: 
receiving a first serial data stream comprising the plurality of upstream signals multiplexed into a plurality of bits; the first data stream comprising a plurality of frames, each frame comprising a multi-frame alignment bit (Fig. 3; Pub [0037], [0043]); and 
de-multiplexing the plurality of upstream signals based on each multi-frame alignment bit within each respective frame (Pub [0040]).
Christensen et al disclose a network transmits and receives a serial data bit stream using a time division multiplexing scheme (TDM), but did not explicitly teach an emulator controller and an optical module. 
However, Oku et al disclose an optical signal is received by an optical transceiver (100 in Fig. 5), i.e. an optical module, and converted it to an electrical signal (Col 1, L36-46). The optical transceiver (100 in Fig. 5) comprises a debugger that performs emulation (10 in Fig. 1; Col 1, L54- Col 2, L9). Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the optical module and emulator of Oku et al with the TDM scheme of Christensen et al. By doing so, facilitate wireless signal in an optical communication environment and providing data security, reliability, and faster speed.                                             b)	Regarding claims 2, 16, 26 and 40, Christensen et al disclose wherein each multi-frame 
d)	Regarding claim 15, Christensen et al disclose a method for obtaining a plurality of upstream signals for transmission (Pub [0005], [0009]), the method comprising: 
receiving a second serial data stream comprising the plurality of upstream signals multiplexed into a plurality of bits; the second serial data stream comprising a plurality of frames, each frame comprising a multi-frame alignment bit (Fig. 3; Pub [0037], [0043]); and 
de-multiplexing the plurality of upstream signals based on each multi-frame alignment bit within each respective frame (Pub [0040]).
Christensen et al disclose a network transmits and receives a serial data bit stream using a time division multiplexing scheme (TDM), but did not explicitly teach an emulator controller and an optical module. 
However, Oku et al disclose an optical signal is received by an optical transceiver (100 in Fig. 5), i.e. an optical module, and converted it to an electrical signal (Col 1, L36-46). The optical transceiver (100 in Fig. 5) comprises a debugger that performs emulation (10 in Fig. 1; Col 1, L54- Col 2, L9). Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the optical module and emulator of Oku et al with the TDM scheme of Christensen et al. By doing so, facilitate wireless signal in an optical communication environment and providing data security, reliability, and faster speed.

receiving a first serial data stream comprising the plurality of upstream signals multiplexed into a plurality of bits; the first data stream comprising a plurality of frames, each frame comprising a multi-frame alignment bit (Fig. 3; Pub [0037], [0043]); and 
de-multiplexing the plurality of upstream signals based on each multi-frame alignment bit within each respective frame (Pub [0040]).
Christensen et al disclose a network transmits and receives a serial data bit stream using a time division multiplexing scheme (TDM), but did not explicitly teach an emulator controller and an optical module. 
However, Oku et al disclose an optical signal is received by an optical transceiver (100 in Fig. 5), i.e. an optical module, and converted it to an electrical signal (Col 1, L36-46). The optical transceiver (100 in Fig. 5) comprises a debugger that performs emulation (10 in Fig. 1; Col 1, L54- Col 2, L9). The debugger/emulator including an interface and a processor (Col 1, L55-L65). Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the optical module and emulator of Oku et al with the TDM scheme of Christensen et al. By doing so, facilitate wireless signal in an optical communication environment and providing data security, reliability, and faster speed.
f)	Regarding claim 39, Christensen et al disclose a module for obtaining a plurality of downstream signals for transmission (Pub [0005], [0009]), the module comprising: 

de-multiplexing the plurality of upstream signals based on each multi-frame alignment bit within each respective frame (Pub [0040]).
Christensen et al disclose a network transmits and receives a serial data bit stream using a time division multiplexing scheme (TDM), but did not explicitly teach an emulator controller and an optical module. 
However, Oku et al disclose an optical signal is received by an optical transceiver (100 in Fig. 5), i.e. an optical module, and converted it to an electrical signal (Col 1, L36-46). The optical transceiver (100 in Fig. 5) comprises a debugger that performs emulation (10 in Fig. 1; Col 1, L54- Col 2, L9). The optical module including an interface and a processor (Fig. 5). Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the optical module and emulator of Oku et al with the TDM scheme of Christensen et al. By doing so, facilitate wireless signal in an optical communication environment and providing data security, reliability, and faster speed.

Allowable Subject Matter
Claims 7-8, 10, 14, 22, 23, 28-30, 32, 34, 43, 46 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0094492 Music et al disclose a channel emulator for multipath communication. US 2008/0212980 Weiner disclose optical emulator system. US 6,807,523 Wnsink et al disclose optical emulation and communication system. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
February 25, 2022
/EVA Y PUENTE/                                                                                                                                                      Primary Examiner, Art Unit 2632